DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 8-9, 12-15, 17 and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 lines 10-11, claim 14 lines 11-12 and claim 15 lines 10-11 recite “wherein the insulating film is formed directly above the fixed charge film in plan view”.   There is no support for this arrangement in plan view in the applicant’s specification, and the only drawings which show a plan view (applicant’s figure 9) does not show the fixed charge film 15.  The fact that the insulating film 16 is directly above the fixed charge film is shown in applicant’s figure 3, but that is a cross-section view and not a plan view (see specification paragraph 15).  Thus, the requirement that the insulating film be directly above the fixed charge film in plan view represents new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8-9, 12-15, 17 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 lines 10-11, claim 14 lines 11-12 and claim 15 lines 10-11 recite “wherein the insulating film is formed directly above the fixed charge film in plan view”.  A plan view is an overhead view, and so you would not be able to see if one layer is directly above another since the top layer would block the bottom layer and you would be unable to see which layer was atop the other.  This renders the claims indefinite.  For the purposes of examination, the examiner will interpret the limitation as “wherein the insulating film is formed directly above the fixed charge film in cross-section view”.  
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8-9, 13-15, 17, 19-22, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO (US 20170077431) in view of TSAI (US 20150179612).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, MIZUNO discloses an imaging device, comprising: 
a semiconductor substrate (fig 2, 37, para 144) having a first side (upper side of 37, see fig 2) and a second side (lower side of 37, see fig 2); 
a photoelectric conversion element (left photoelectric converter 34 over 43, see fig 2, para 142); and 
a plurality of through electrodes (electrodes 53 and 55 in through holes 51, see fig 2, para 144) directly coupled to the photoelectric conversion element (55 is directly coupled to 12 which is part of 34, see fig 2), each through electrode of the plurality of through electrodes including a conductive portion (fig 2, 55, para 144), and an insulating film (fig 2, 53, para 144),
wherein the first side of the semiconductor substrate is disposed between the photoelectric conversion element and the second side of the semiconductor substrate (the top side of 37 is between photoelectric element 34 and bottom surface of 37, see fig 2).
MIZUNO fails to explicitly disclose a device comprising a through electrode including a conductive portion, an insulating film, and a fixed charge film,
wherein the insulating film is formed directly above the fixed charge film in a plan view.
TSAI discloses a device comprising a through electrode including a conductive portion (conductive plug 620, see fig 9, 620, para 36) an insulating film (insulator 770 formed from 330b, see fig 9, para 40), and a fixed charge film (insulator 772 formed from 330a which can be HfO, see fig 9, para 29 and 40),
wherein the insulating film is formed directly above the fixed charge film in a plan view (in the cross-sectional view of fig 9, insulating layer 770 is directly on an upward facing surface of 772, which is L-shaped, see fig 9).
MIZUNO and TSAI are analogous art because they both are directed towards devices with through substrate electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the through electrode insulating layer configuration of TSAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the through electrode insulating layer configuration of TSAI in order to provide greater passivation and isolation between via structures and device structures (see TSAI para 28).
Regarding claim 2, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 1.
MIZUNO further discloses a device, wherein the plurality of through electrodes penetrate the semiconductor substrate (53/55 penetrate through 37, see fig 2) and transfer an electric charge converted by the photoelectric conversion element to at least one of an amplifier transistor or a floating diffusion formed at the second side of the semiconductor substrate (55 electrically connects 12, which is part of 34 to the SD 64, which is on the bottom side of 37, see fig 2, para 164 and 168).
Regarding claim 6, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 1.
MIZUNO further discloses a device, wherein the insulating film includes a dielectric having an insulation property (53 is an insulating layer, see para 198).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 1.
MIZUNO further discloses a device, wherein a center portion of the plurality of through electrodes include at least one of a metal or conductive material (55 can be a metal, see fig 2, para 202).
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 1.
MIZUNO further discloses a device, wherein a through electrode of the plurality of through electrodes is formed for each pixel of a plurality of pixels (there is a through electrode 53/55 in each pixel 31, see fig 2).
Regarding claim 13, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 2.
MIZUNO further discloses a device, further comprising:
 a first photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from a wavelength of light to which the photoelectric conversion element is sensitive (43 and 44 are filters for different color, so the photodiodes 61 and 62 are sensitive to different colors, see fig 1, para 154 and 159); and 
a second photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from wavelengths of light to which the photoelectric conversion element and the first photoelectric conversion layer are sensitive (the left photoelectric layers 34 over 44, see fig 2).
Regarding claim 14, as best as the examiner is able to ascertain the claimed invention, MIZUNO discloses an imaging device.
MIZUNO fails to explicitly disclose a device, comprising: 
a solid-state image sensor (image sensing device 30, see fig 2, para 141), the solid-state image sensor including:
a semiconductor substrate (fig 2, 37, para 144) having a first side (upper side of 37, see fig 2) and a second side (lower side of 37, see fig 2); 
a photoelectric conversion element (left photoelectric converter 34 over 43, see fig 2, para 142); and 
a plurality of through electrodes (electrodes 53 and 55 in through holes 51, see fig 2, para 144) directly coupled to the photoelectric conversion element (55 is directly coupled to 12 which is part of 34, see fig 2), each through electrode of the plurality of through electrodes including a conductive portion (fig 2, 55, para 144), and an insulating film (fig 2, 53, para 144),
wherein the first side of the semiconductor substrate is disposed between the photoelectric conversion element and the second side of the semiconductor substrate (the top side of 37 is between photoelectric element 34 and bottom surface of 37, see fig 2).
TSAI discloses a device comprising a through electrode including a conductive portion, an insulating film, and a fixed charge film,
wherein the insulating film is formed directly above the fixed charge film in a plan view.
MIZUNO and TSAI are analogous art because they both are directed towards devices with through substrate electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the through electrode insulating layer configuration of TSAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the through electrode insulating layer configuration of TSAI in order to provide greater passivation and isolation between via structures and device structures (see TSAI para 28).
Regarding claim 15, as best as the examiner is able to ascertain the claimed invention, MIZUNO discloses an imaging device, comprising: 
a semiconductor substrate (fig 2, 37, para 144) having a first side (upper side of 37, see fig 2) and a second side (lower side of 37, see fig 2); 
a photoelectric conversion element (left photoelectric converter 34 over 43, see fig 2, para 142); and 
a plurality of through electrodes (electrodes 53 and 55 in through holes 51, see fig 2, para 144) directly coupled to the photoelectric conversion element (55 is directly coupled to 12 which is part of 34, see fig 2), each through electrode of the plurality of through electrodes including a conductive portion (fig 2, 55, para 144), and an insulating film (fig 2, 53, para 144),
wherein the first side of the semiconductor substrate is disposed between the photoelectric conversion element and the second side of the semiconductor substrate (the top side of 37 is between photoelectric element 34 and bottom surface of 37, see fig 2).
MIZUNO fails to explicitly disclose a device comprising a through electrode including a conductive portion, an insulating film, and a fixed charge film,
wherein the insulating film is formed directly above the fixed charge film in a plan view.
TSAI discloses a device comprising a through electrode including a conductive portion (conductive plug 620, see fig 9, 620, para 36) an insulating film (insulator 770 formed from 330b, see fig 9, para 40), and a fixed charge film (insulator 772 formed from 330a which can be HfO, see fig 9, para 29 and 40),
wherein the insulating film is formed directly above the fixed charge film in a plan view (in the cross-sectional view of fig 9, insulating layer 770 is directly on an upward facing surface of 772, which is L-shaped, see fig 9).
MIZUNO and TSAI are analogous art because they both are directed towards devices with through substrate electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the through electrode insulating layer configuration of TSAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the through electrode insulating layer configuration of TSAI in order to provide greater passivation and isolation between via structures and device structures (see TSAI para 28).
Regarding claim 17, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 15.
MIZUNO further discloses a device, wherein a thickness of the conductive portion at the first side of the semiconductor substrate is different than a thickness of the conductive portion at the second side of the semiconductor substrate  (a horizontal thickness of 55 at the bottom of 37 is different that the horizontal thickness of 55 just over the top surface of 37, see fig 2).
Regarding claim 19, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 14.
MIZUNO further discloses a device, wherein the plurality of through electrode penetrate the semiconductor substrate and transfer an electric charge converted by the photoelectric conversion element to at least one of an amplifier transistor (39 is connected to 64 which is connected to 55, see fig 2, 39, para 181) or a floating diffusion formed at the second side of the semiconductor substrate.
Regarding claim 20, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the electronic device according to claim 14.
MIZUNO further discloses a device, wherein the insulating film includes a dielectric having an insulation property (53 is an insulating layer and can be SiO, see para 173 and 144).
Regarding claim 21, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the electronic device according to claim 14.
MIZUNO further discloses a device, wherein a center portion of the plurality of through electrodes include at least one of a metal or conductive material (55 can be tungsten, see para 202).
Regarding claim 22, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the electronic device according to claim 14.
MIZUNO further discloses a device, wherein a through electrode of the plurality of through electrodes is formed for each pixel of a plurality of pixels (each pixel 31 has a through electrode 53/55, see fig 2).
Regarding claim 24, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the electronic device according to claim 14.
MIZUNO further discloses a device, further comprising: 
 a first photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from a wavelength of light to which the photoelectric conversion element is sensitive (43 and 44 are filters for different color, so the photodiodes 61 and 62 are sensitive to different colors, see fig 1, para 154 and 159); and 
a second photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from wavelengths of light to which the photoelectric conversion element and the first photoelectric conversion layer are sensitive (the left photoelectric layers 34 over 44, see fig 2).
Regarding claim 25, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the electronic device according to claim 15.
MIZUNO further discloses a device, wherein the insulating film includes a dielectric having an insulation property (53 is an insulating layer and can be SiO, see para 173 and 144).
Regarding claim 26, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the electronic device according to claim 15.
MIZUNO further discloses a device, wherein a center portion of the plurality of through electrodes include at least one of a metal or conductive material (55 can be tungsten, see para 202).
Regarding claim 28, as best as the examiner is able to ascertain the claimed invention, MIZUNO ant TSAI disclose the imaging device according to claim 15.
MIZUNO further discloses a device, further comprising: 
 a first photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from a wavelength of light to which the photoelectric conversion element is sensitive (43 and 44 are filters for different color, so the photodiodes 61 and 62 are sensitive to different colors, see fig 1, para 154 and 159); and 
a second photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from wavelengths of light to which the photoelectric conversion element and the first photoelectric conversion layer are sensitive (the left photoelectric layers 34 over 44, see fig 2).
Claim(s) 12, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO (US 20170077431) and TSAI (US 20150179612) in view of CHUANG (US 20150115389).
Regarding claim 12, as best as the examiner is able to ascertain the claimed invention, MIZUNO and TSAI disclose the imaging device according to claim 1.
MIZUNO fails to explicitly disclose a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle.
CHUANG discloses a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle (the cross-section of the through hole 7, and therefore of the electrode in the through hole is circular, see fig 3, para 64).
MIZUNO and CHUANG are analogous art because they both are directed towards semiconductor devices with through-hole vias and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the specific via shape of CHUANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the specific via shape of CHUANG in order to provide electrical connections between upper and bottom surfaces of the substrate (see CHUANG para 18).
Regarding claim 23, as best as the examiner is able to ascertain the claimed invention, MIZUNO and TSAI disclose the electronic device according to claim 14.
MIZUNO fails to explicitly disclose a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle.
CHUANG discloses a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle (through hole vias 110 are circular in cross-section, see fig 1, para 18) or a rectangle.
MIZUNO and CHUANG are analogous art because they both are directed towards semiconductor devices with through-hole vias and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the specific via shape of CHUANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the specific via shape of CHUANG in order to provide electrical connections between upper and bottom surfaces of the substrate (see CHUANG para 18).
Regarding claim 27, as best as the examiner is able to ascertain the claimed invention, MIZUNO and TSAI disclose the imaging device according to claim 15.
MIZUNO fails to explicitly disclose a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle.
CHUANG discloses a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle  (through hole vias 110 are circular in cross-section, see fig 1, para 18) or a rectangle.
MIZUNO and CHUANG are analogous art because they both are directed towards semiconductor devices with through-hole vias and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the specific via shape of CHUANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the specific via shape of CHUANG in order to provide electrical connections between upper and bottom surfaces of the substrate (see CHUANG para 18).
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 14 and 15, the applicant argues that neither Mizuno et al (US 20170077431, hereinafter MIZUNO) nor Tsai et al (US 20150179612, hereinafter TSAI) disclose a device wherein the insulating film is formed directly above the fixed charge film in a plan view.  This argument is unpersuasive because TSAI discloses, in figure 9, a device comprising an insulating layer 770 which is directly above and in direct contact with a portion of a fixed charge film 772 since a line can be drawn upwards from a portion of 772 that passes through 770 without passing through any intervening layers.  For at least this reason, and those given in the rejection above, claims 1, 14 and 15 are not patentable over MIZUNO in view of TSAI.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811